Citation Nr: 1111136	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  09-32 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to restoration of a 20 percent disability rating for degenerative disc disease of the cervical spine, including the question of whether the reduction to 10 percent was proper.  

2.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel



INTRODUCTION

The Veteran, who is the Appellant, had active service from October 1990 to March 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In November 2007, the Veteran submitted a claim for increased rating for the service-connected cervical spine disability (degenerative disc disease of the cervical spine with upper back pain).  The November 2008 rating decision implicitly denied the Veteran's claim seeking an increased rating for the service-connected cervical spine disability.  The November 2008 rating decision reduced the disability rating for the degenerative disc disease of the cervical spine from 20 percent to 10 percent, effective from February 1, 2009.  

The Veteran disagreed generally with the November 2008 rating decision and expressed a desire to appeal the decision.  The notice of disagreement was sufficient to disagree and place in appeal both the November 2008 decision to reduce to 10 percent as well as the implicit denial of increased rating in excess of 20 percent.

The March 2009 statement of the case provided the Veteran with the disability rating criteria, which included criteria from 10 percent to 60 percent for back disability, and explained the reasons for the reduction.  As such, the statement of the case was adequate to address both the reduction issue and the increased rating issue.  The Veteran submitted a substantive appeal (on a VA Form 9) in August 2009, thus placing both issues in appellate status.  

The implied claim for service connection for bilateral upper extremity radiculopathy as secondary to service-connected cervical spine disability has been raised by the record (VA treatment records June 2007, September 2008), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

FINDINGS OF FACT

1.  In December 2004, the RO assigned a 20 percent rating for degenerative disc disease of the cervical spine, effective March 20, 2004.

2.  In June 2008, the RO proposed to reduce the rating for degenerative disc disease, cervical spine, with upper back pain, from 20 percent to 10 percent, based upon the results of an April 2008 VA examination report.

3.  By a November 2008 rating decision, the RO reduced the rating for degenerative disc disease of the cervical spine from 20 percent to 10 percent, effective February 1, 2009.

4.  At the time of the reduction, the evidence did not demonstrate improvement in the Veteran's degenerative disc disease of the cervical spine sufficient to warrant the reduction of his 20 percent rating.

5.  At no time during the entire appeal period have forward flexion of the cervical spine been more nearly approximated 15 degrees or less, or has there been favorable ankylosis of the entire cervical spine.


CONCLUSIONS OF LAW

1.  Because reduction of the rating for degenerative disc disease of the cervical spine, effective February 1, 2009, was not proper, the criteria for restoration of a 20 percent rating for degenerative disc disease of the cervical spine, for the period since February 1, 2009, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.105, 3.159, 3.343, 3.344, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5237 (2010).

2.  The criteria for a rating in excess of 20 percent for degenerative disc disease of the cervical spine have not been met for any period.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5237 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  With respect to the reduction issue, the Board is granting in full the benefit sought on appeal.  Accordingly, no further reasons and bases need to be provided to explain how VA fulfilled any VCAA duties to notify and assist in with regard to the reduction issue.  

With regard to the claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of his claim.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  A January 2008 explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The Veteran has had ample opportunity to respond and supplement the record and he has not alleged that notice in this case was less than adequate.

The Veteran's pertinent treatment records have been secured.  The RO arranged for VA examination in April 2008.  This examination was adequate for rating purposes as the examiner interviewed the Veteran, noted his social, medical, and work history and conducted a complete medical examination.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  Thus, VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim for increase.

Propriety of Reduction/Entitlement to Restoration

Immediately following his separation from service in March 2004, the Veteran submitted his original claim seeking, in relevant part, service connection for his cervical spine disorder.  By means of a December 2004 rating decision, the RO granted service connection for degenerative disc disease of the cervical spine, with upper back pain, rated as 20 percent disabling, effective March 20, 2004.  

In November 2007, the Veteran submitted a claim seeking an increase in the ratings of his service-connected disabilities, which include the cervical spine disability.  A rating decision mailed in June 2008 implicitly denied that increase and, instead, the RO proposed to decrease the rating for the service-connected degenerative disc disease of the cervical spine from 20 percent to 10 percent.

In this case, in addition to the explicit claim for increased rating in excess of 20 percent, the Veteran is challenging the November 2008 rating decision that reduced the rating for his service-connected degenerative disc disease of the cervical spine from 20 percent to 10 percent, effective February 1, 2009.  He alleges that he is entitled to a restoration of the 20 percent rating formerly in effect for the cervical spine disability.  

The provisions of 38 C.F.R. § 3.105 apply to reductions.  38 C.F.R. § 3.105(e) requires that, when a reduction in evaluation of a service-connected disability is considered warranted, and a reduction will result in a decrease in payment of compensation benefits being made, a rating proposing reduction will be prepared setting forth all material facts and reasons.  The beneficiary will be notified and furnished detailed reasons therefore and given 60 days for presentation of additional evidence to show that compensation payments should be continued at the current level.  If additional evidence is not received within that period, a final rating action will be taken and the award will be reduced effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  

Additionally, under 38 C.F.R. § 3.105(i), the advance written notice concerning a proposed rating reduction must inform the beneficiary that he has a right to a predetermination hearing provided that a request for such a hearing is received by VA within 30 days from the date of the notice.  The procedural framework and safeguards set forth in 38 C.F.R. § 3.105 governing rating reductions are required to be followed by VA before it issues any final rating reduction.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993).

As a preliminary matter, the Board notes that the Veteran does not contend, and the evidence does not reflect, noncompliance with the procedural requirements for rating reductions.  The proper procedure was followed for effectuating a reduction in this matter.

Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).

With respect to other disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  See Brown, 
5 Vet. App. at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 C.F.R. 3.344(c).

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction.

As to the above, under 38 C.F.R. § 3.344(c), the pertinent disability rating must have continued for five years or more before the criteria in paragraphs (a) and (b) of that section become applicable.  Here, since the 20 percent evaluation was granted in December 2004, effective March 20, 2004, and reduced to 10 percent in November 2008, effective February 1, 2009, it had not been in effect for the requisite period of time.  As such, the provisions of 38 C.F.R. § 3.344(a) and (b) are not directly applicable in this instance.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  The Board interprets reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  See 38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  The Board will evaluate functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  See 38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The disabilities of the spine that are rated under the General Rating Formula for Diseases and Injuries of the Spine include cervical strain (Diagnostic Code 5237).

Under DC 5237, a spinal disorder, with or without regard to symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, is assigned a 10 percent rating where forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; or, the combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees; or there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  

The 20 percent rating is for assignment where forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

The next higher rating of 30 percent pertains exclusively to the cervical spine, and it requires forward flexion of the cervical spine to be limited to 15 degrees or less or a showing of favorable ankylosis of the entire cervical spine.  The foregoing criteria are known as the general rating formula for the evaluation of spinal diseases and injuries.  38 C.F.R. § 4.71a.

Intervertebral disc syndrome is evaluated under DC 5243 either on the basis of incapacitating episodes or under the above-referenced a general rating formula for diseases and injuries of the spine.  38 C.F.R. § 4.71a, DC 5243.  There is no indication that the grant of service connection for degenerative disc disease of the cervical spine in any way entails intervertebral disc syndrome and to that extent the provisions of DC 5243 are not for application under the facts of this case.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4) instructs to round each range of motion measurement to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a.

In June 2008, the RO proposed to reduce the rating for cervical spine disability from 20 percent to 10 percent.  The June 2008 RO proposal to reduce specifically discussed the April 2008 VA examination report that indicated range of motion measurements that appeared to warrant a 10 percent rating based on limitation of motion under DC 5237.

VA treatment reports in the claims file span May 2006 to November 2008.  They detail recurring treatment requested by the Veteran for both pain in his cervical spine and pain that radiated from his cervical spine.  Treatment included numerous epidural injections and prescribed medication.  Within the treatment reports are statements to VA clinicians whereby the Veteran described experiencing pain at work because he had to place his neck at certain angles to do his job (see Pain Management clinic, February 2008) and having to leave work and school early due to pain in his cervical spine (see Nurse Telephone note, May 2007).  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

In April 2008 the Veteran was afforded a VA spine examination.  He reported daily flares of intensity in cervical spine pain symptoms and flare-ups that would reach 6-7/10 once or twice a month.  He also reported he would drop tools at work and experienced increased pain associated with activities involving overhead reaching.  Range of motion testing found forward flexion 0 to 45 degrees, both before and following repetitive motion; extension 0 to 40 degrees, again both before and following repetitive motion; right lateral flexion 0 to 45 degrees; left lateral rotation 0 to 80 degrees; and right lateral rotation 0 to 60 degrees, all both before and following repetitive motion.  The Veteran complained of pain at the extremes of motion of each plane.  The MRI study of the cervical spine found mild straightening, though alignment was preserved and at C6-C7, there remained the mild loss of intervertebral disc height.    

The Veteran submitted statements explaining that he had taken his pain medication prior to the VA spine examination and that the cervical spine pain continues to cause him to miss work or renders him so fatigued as to be unable to do anything other than relax after he gets home.  See August 2009 statement. 

The Board finds that the evidence as reflected above supports a restoration of the 20 percent rating for cervical spine disability.  The Board finds the statements of the Veteran to be consistent with the objective record and credible as evidence of flare-ups of pain.  Specifically, the Veteran's statements and the cervical spine treatment reports show that the degenerative disc disease of the cervical spine disability, which includes upper back pain, has not improved to warrant a reduced 10 percent disability rating.  While the documented range of motion testing measurements are not contradicted in the record, and the Veteran had been informed that he could be scheduled for an examination pertaining to his claim seeking an increased rating for this service-connected disability, the Board finds that the evidence demonstrates range of motion, when considering the Deluca factors, that more nearly approximates a 20 percent disability rating, so does not show improvement in the cervical spine disability or improvement in the Veteran's ability to function under the ordinary conditions of life and work.  38 C.F.R. § 4.71a.

The evidence in this case includes objective medical evidence of pain, including reported flare-ups in pain that limit the Veteran's motion upon repetitive use and fatigue, and the Veteran's statements as to how the cervical spine disability impact his work, and have caused him to miss time from work, including for treatment.  As the evidence shows no improvement in the Veteran's degenerative disc disease of the cervical spine, especially in the ability to function under the ordinary conditions of life and work, the Board finds that restoration of the 20 percent rating for this disability is warranted for the period from February 1, 2009.  Brown, supra.

Increased Rating in Excess of 20 Percent for Cervical Spine Disability

As discussed above, the Veteran's claim for increased rating in excess of 20 percent for cervical spine disability was received in November 2007.  On the question of whether a disability rating in excess of 20 percent is warranted for any period of increased rating claim, including consideration of the one year period prior to receipt of increased rating to determine if entitlement to increase had arisen, the April 2008 VA spine examination found that the Veteran's measured range of motion was then found to be forward flexion 0 to 45 degrees, both before and following repetitive motion; extension 0 to 40 degrees, again both before and following repetitive motion; right lateral flexion 0 to 45 degrees; left lateral rotation 0 to 80 degrees; and right lateral rotation 0 to 60 degrees, all both before and following repetitive motion.  While the Board has already found that range of motion together with the DeLuca factors to approximately meet the criteria for a 20 percent evaluation, the Board finds that these symptoms do not for any period more nearly approximate the criteria for a 30 percent rating.   

The April 2008 VA spine examination report contained the only range of motion measurements.  Scattered within the VA treatment reports are references to the Veteran's gait being stable.  (See October 2008).  No treatment report measured forward flexion of the cervical spine to be limited to 15 degrees or less or showed 

favorable ankylosis of the entire cervical spine; therefore, the criteria for a 30 percent evaluation under DC 5237 have not been met for any period.  38 C.F.R. § 4.71a.  Even with consideration of additional limiting factors and additional limitation of motion and function during reported flare-ups, the evidence shows that the cervical spine disability more nearly approximates the criteria for a 20 percent disability rating for the entire increased rating period, including for the one year period prior to receipt of the November 2007 claim for increase.  In this Veteran's case, the clinical measures of ranges of motion reflect findings consistent with only a 10 percent disability rating; it is only with consideration of additional limitations of motion and function due to flare-ups of pain with activities involving overhead reaching, findings of pain at the extremes of motion, and considering the effects of pain medication as having alleviated some symptomatology that the Board has arrived at the finding that the cervical spine disability limitations more nearly approximated the 20 percent rating criteria, which finding serves as the basis for restoration of the 20 percent rating.  38 C.F.R. §§ 4.40, 4.45; DeLuca.

The cervical spine disability also does not warrant a rating in excess of 20 percent based on incapacitating episodes, as the evidence of record does not show, and he did not claim during the April 2008 VA spine examination, that he has been prescribed any bed rest by a physician, certainly not bed rest having a total duration of at least 4 weeks during any 12-month time period.  38 C.F.R. § 4.71a, DC 5243.  

Finally, the Board acknowledges that several medical treatment reports note radiculopathy; however, the Board has referred the implied claim of secondary service connection for radiculopathy to the AOJ for adjudication.   

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim where the factual 

findings show distinct time periods when the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  The Board finds that the record does not reflect any distinct period of time during the appeal period when the criteria for the next higher ratings were met to warrant staged ratings.

In sum, the weight of the credible evidence shows the orthopedic manifestations of the Veteran's degenerative disc disease of the cervical spine disability warrant no more than a 20 percent rating for the entire increased rating appeal period to include one year prior to the date of receipt of claim for increase.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's cervical spine limitation of motion approximates sufficiently the schedular criteria for the 20 percent evaluation for cervical strain (Code 5237), which also incorporates various orthopedic factors that limit motion or function of the neck.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  The range of motion limitations as measured in the April 2008 VA spine examination were specifically contemplated in the schedular rating criteria.  The treatment reports that found radiculopathy has already been directed to the attention of the AOJ for consideration as an implied claim.  For this reason, the Board finds that the assigned schedular rating is adequate to rate the Veteran's cervical spine disability, and no referral for an extraschedular rating under 38 C.F.R. § 3.321(b) (2010) is required. 


Finally, the Veteran has indicated that he is employed.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Restoration of a 20 percent rating for degenerative disc disease of the cervical spine, from February 1, 2009, is granted.

A rating in excess of 20 percent for degenerative disc disease of the cervical spine, for the entire period on appeal, is denied. 


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


